Chrysler Building
405 Lexington Ave. 64th Fl.
New York, NY 10174




BY ECF

Honorable Sidney H. Stein                                             March 25, 2019
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


                                     Re: United States v. Ali Hamilton, et al.
                                    (Lessage Jean Baptiste) 15 Cr. 854 (SHS)


Your Honor:

      I write to request a short hearing to resolve whether or not there is a conflict of interest
between Mr. Baptiste and Counsel.

        Mr. Baptiste attempted to file a short letter on ECF which was “bounced” because he did
not follow proper filing procedures. In summary, he accuses Counsel of “not having his best
interests in mind” in pursuing the proper remedy. He goes on to accuse Counsel of misleading
him into taking a plea. He states, in essence, that our relationship has reached an “irreversible
point” where we can no longer get along well enough for me to represent him at the sentencing
or in the alternative submit a motion to withdraw his plea.

        First let me be crystal clear that Mr. Baptiste has never been misled in any way, shape,
or form. He was facing over 40 years in a federal prison under the US Guidelines before I
negotiated a lower agreement/offer. The indictment accused Baptiste of multiple counts of gun
violence which included possession, brandishing, and discharge. Mr. Baptiste was the last
defendant to plead guilty and claimed he wanted to proceed to trial at one point. I explained
clearly that proceeding to trial was his absolute right and we proceeded under that mindset for
an extended period of time. As we approached the trial date the prosecution offered a plea
agreement which limited Mr. Baptiste exposure to the mandatory minimums under B1A
narcotics counts but added a two-point enhancement for a gun under the Guidelines. If Mr.
Baptiste were to be sentenced to the minimum of ten years on the narcotics count without getting
a true Guideline sentence, he could avoid enhancements leading to higher prison terms. With that
said, Mr. Baptiste decided to plead guilty. Upon finding out that he did not qualify for RDAP
Drug Treatment Programs, he claims Counsel misled him on his original plea and now seeks to
withdraw his plea.
        Obviously, the Court must resolve this issue before sentencing which is slated for April 9,
2019.

       I ask that the case be calendared on any of the following dates: Afternoon of March 27,
Afternoon of March 28, any time on April 1, or any time on April 4.



                                                     Respectfully,

                                                     /s/ Matthew D. Myers
                                                     Matthew D. Myers
                                                     Counsel for Lessage Jean Baptiste


cc: AUSA Maurene Comey
4
